                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:20-CR-00179-RJC-DCK
 USA,                                         )
                                              )
    v.                                        )        ORDER
                                              )
 OMAR ALEJANDRO GAMINO                        )
 GAONA,
                                              )

         THIS MATTER is before the Court upon the defendant’s Notice of Appeal

for Revocation of the Magistrate Judge’s Order Denying Bond, pursuant to 18

U.S.C. § 3145(b) and (c). (Doc. No. 15).

         The defendant claims the government failed to carry its burden to establish

he is a flight risk. (Id. at 1). Since the notice was filed, the defendant entered a

guilty plea. (Doc. No. 17: Acceptance and Entry of Guilty Plea). Thus, he bears the

burden to prove by clear and convincing evidence he is not likely to flee or pose a

danger to the safety of any other person or the community if released. 18 U.S.C. §

3143(a).

         IT IS, THEREFORE, ORDERED that the defendant’s Notice of Appeal,

(Doc. No. 15), is DENIED without prejudice.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

            Signed: October 6, 2020




         Case 3:20-cr-00179-RJC-DCK Document 21 Filed 10/06/20 Page 1 of 1
